DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021, has been entered.
 	Claims 1, 5-11, 14-23 and 26 are pending.

Response to Arguments
	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Improper Markush Grouping Rejection
Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping 
Regarding claim 26, the Markush grouping of the recited anti-wrinkle agents is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: First, although the members of the Markush grouping have a common disclosed use as anti-wrinkle agents, they are not are all members of the same physical or chemical recognized class of compounds, nor are they in an art recognized class because some of the ingredients would behave in ways other than as an anti-wrinkle agent, e.g., azelaic acid, a dicarboxylic acid, for treating acne, or nicotinic acid, otherwise known as niacin, as a vitamin providing for general health benefits.  Second, as alternative chemical compounds, they do not share single structural similarity and a common use that flow from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to describe a topical composition consisting of emu oil and anyone of the recited one or more additionally anti-wrinkle agents recited in the claim, much less any of the numerous combinations of such anti-wrinkle agents and emu oil.  The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5, 9, 11 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Holick (U.S. Patent No. 5,744,128).
	Regarding claim 1, Holick teaches that “[e]mu oil can be used to treat skin wrinkles” (current claim 11).  Abstract.  “One or more additional substances which have therapeutic effects on the skin may also be incorporated in the compositions.”  Col. 4, lines 54-57.   In this regard, “preferably [the composition] comprise emu oi, or a biologically active fraction thereof, and optionally one or more side chain unsaturated or active vitamin D compounds, and/or one or more PTH/PTHrP antagonist and a suitable carrier.”  Col. 9, line 65 – col. 10, line 2.  PTHrP or human parathyroid hormone reads on thyroid hormones.  See col. 8, line 2. 
Regarding claim 5, fragrance may be included.  See col. 10, line 23. 
Regarding claim 9, “[S]uitable types of additional active ingredients which may be incorporated in the compositions of this invention include any compounds known to have a beneficial effect on skin. Such compounds include retinoids such as Vitamin A” (current claim 9).  Col. 4, line 65 – col. 5, line 2.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claim(s) 6-10, 14, 18, 19, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Holick (U.S. Patent No. 5,744,128) as applied to claims 1, 5, 9, 11 and 15 is above and further in view of  Deckers et al. (US 2002/0106337).
Teachings of Holick are discussed above.
Regarding claims 6 and 9, Holick does not teach a botanical extract recited in the claim.
Deckers et al. relates to products for topical applications comprising oil bodies.  See Title.  Natural oils that may be used in the invention include emu.  See para. [0101].  The compositions may be advantageously formulated with anti-wrinkle and anti-aging actives, including glycolic acid, lactic acid and tartaric acid, as well as beta hydroxyl acids such as salicylic acid.   See paras. [0124]-[0125].  Decker et al. teaches that anti-oxidants may be incorporated including extracts obtained from aloe vera and vitamins including vitamin E.  See para. [0162].
Regarding claims 7, 8 and 21, Holick does not teach alkyl esters of para-hydroxybenzoic acid.
Decker et al. teaches the use of methylparaben and propylparaben.  See Example 11, para. [0219].
Regarding claims 10 and 14, Holick does not teach antimicrobial or antifungal.
 Decker et al. also teaches as further ingredients a fungicide or anti-viral which reads on an antifungal and antimicrobial.  See para. [0150].
Regarding claim 15, Holick does not teach antimicrobial or antifungal.
Decker et al. teaches anti-inflammatory actives.  See claim 2 of Decker et al.
Regarding claim 18, Holic does not teach a quaternary ammonium compound.
See para. [0089].
Regarding claim 19, Holick does not teach imidazolidinyl urea.
Decker et al. teaches imidazolidinyl urea.  See Example 11, para. [0219].
Regarding claim 22, Holick does not teach EDTA.
Decker et al. teaches EDTA.  See Example 17, para. [0236].
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the combination of Holick and Decker et al. and arrive at the instant claim.  In this regard, one of ordinary skill in the art would find motivation to combine and have a have a reasonable expectation of success in combining the teachings of both references because they both teach topical compositions comprising emu oil useful for treating skin wrinkles.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
Indeed, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Further, based on the combined teachings of the cited references, preparing a composition comprising emu oil and one or more additional anti-wrinkle agents would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as a means of preventing and/or treating skin wrinkles.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, in particular, where one reference recognizes the various uses of emu oil including in cosmetic and cosmetic-related items, including treating skin wrinkles  and a separate reference directed to topical applications, which also may be used for preventing and/or treating wrinkles, comprising the same oil in and anti-wrinkle agents, an advantage or expected beneficial result from the combination of references would have been the preparation of composition comprising emu oil and one or more additional anti-wrinkle agents useful to prevent and/or treat wrinkles. 
Claim(s) 16 and 23 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Holick (U.S. Patent No. 5,744,128) as applied to claims 1, 5, 9, 11 and 15 is above and further in view of Farmer (US 2001/0033838).
Teaching of Holick are discussed above. 
Holick does not teach a hydantoin derivative (current claim 16) or benzyl alcohol (current claim 23).
Farmer relates to the use of Emu oil and its various fraction as a carrier for antifungal, antibacterial, and antiviral medications and preparations.  See Title.    Farmer teaches that preservatives such as benzyl alcohol may be used (current claim 23).  Para. [0095].  Farmer also teaches that DMDM hydantoin may be used (current claim 16).  Para. [0148].   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the combination of references to reach the instant claims.   In this regard, established precedent holds that it is generally obvious to add known ingredients to known See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Claims  17 and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holick (U.S. Patent No. 5,744,128) as applied to claims 1, 5, 9, 11 and 15 is above and further in view of  Zhang et al. (US 2013/0108566).
Teachings of Holick are discussed above.
Holick does not teach a propionate salt (current claim 17), and sodium dehydroacetate (current claim 20).
	Zhang et al. relates to non-solid skin conditioning compositions.  See para. [0006].  Conditioning includes prevention and treatment of wrinkles.  See para. [0015].  Zhang et al. teaches that:
Preservatives can desirably be incorporated into the cosmetic compositions of this invention to protect against the growth of potentially harmful microorganisms. Suitable traditional preservatives for compositions of this invention are alkyl esters of para-hydroxybenzoic acid. Other preservatives which have more recently come into use include hydantoin derivatives, propionate salts, and a variety of quaternary ammonium compounds.  Cosmetic chemists are familiar with appropriate preservative and routinely choose them to satisfy the preservative challenge test and to provide product stability.  Particularly preferred preservative are phenoxy-ethanol, methyl paraben, propyl paraben, imidazolidinyl urea, sodium dehydroacetate and benzyl alcohol

(current claims 7, 8, 16-21 and 23).  Para. [0059].
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the combination of references to reach the instant claims.   In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   
See Title.  Fein et al. teaches that topical application of the emu oil are beneficial for preventing and treating scars.  See col. 10, 50-52.  Fein et al. discloses a preparation of emu oil and glycolic acid which did not cause redness and irritation.  See e.g., Example 11, col. 10, lines 24-38.   
Fein et al. does not teach a beta hydroxyl acid.  
Deckers et al. relates to products for topical applications comprising oil bodies.  See Title.  Natural oils that may be used in the invention include emu.  See para. [0101].  The compositions may be advantageously formulated with anti-wrinkle and anti-aging actives, including glycolic acid, lactic acid and tartaric acid, as well as beta hydroxyl acids such as salicylic acid.   See para. [0125].  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to arrive at the instant claims in view of the combination of Fein et al. and Deckers et al.  In this instance, one of ordinary skill in the art would find motivation to combine the references because they both teach topical compositions useful for treating wrinkles of the skin.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”) Further, based on the combined teachings of the cited references, preparing a composition comprising emu oil and one or more additional anti-wrinkle agents would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as a means of preventing and/or treating skin wrinkles.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, in particular, where one reference recognizes the various uses of emu oil including in cosmetic and cosmetic-related items, including wrinkle –retarding emollients, that may include anti-wrinkle agent such as glycolic acid, such as taught by  Fein et al. and a separate reference directed to topical applications, which may be used for preventing and/or treating wrinkles, comprising the same oil in and anti-wrinkle agents, an advantage or expected beneficial result from the combination of references would have been the preparation of composition comprising emu oil and one or more additional anti-wrinkle agents useful to prevent and/or treat wrinkles. 
Regarding claim 12, Fein et al. teaches topical administration. Here, the claimed method is merely directed to the intended use of a known or obvious composition, i.e., to treat wrinkles topically.   Although Applicant might be inclined to assert that treating wrinkles with the composition is novel in view the cited references, granting a patent on the discovery of an unknown but inherent function (here treating wrinkles) would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.   Here, Fein et al. already teaches applying the cosmetic composition to topically to skin, which reads on the only positive, active step of Applicant's claimed method i.e., administration.  Thus, the composition of Fein et al. would naturally treat wrinkles.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.